PER CURIAM.
Through a petition for writ of prohibition David Weible seeks review of an order denying his motion to disqualify Judge Wild from presiding over his resentencing hearing upon remand. Weible v. State, 761 So.2d 469 (Fla. 4th DCA 2000). We find no error in the denial as the motion was not timely filed. Asay v. State, 769 So.2d 974 (Fla.2000). The trial judge’s actions and comments upon which the motion was based occurred during the sentencing hearing that was the subject of Weible, 761 So.2d at 469.
The petition for writ of prohibition is denied.
DELL, STONE and STEVENSON, JJ., concur.